     2:18-cv-03435-RMG         Date Filed 06/26/19      Entry Number 66       Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION



IN RE: AQUEOUS FILM-FORMING           )       MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY              )
LITIGATION                            )       This Document Relates to City of Westfield
                                      )       v. 3M Company, et al, 2:18-cv-3435-RMG
                                      )
                                      )
                                      )
                                      )
                                      )
CITY OF WESTFIELD,                    )
                                      )
Plaintiff,                            )
                                      )
        -against -                    )       NOTICE OF FILING OF PROOF OF
                                      )       SERVICE OF SUMMONS AND
3M COMPANY (f/k/a Minnesota           )       AMENDED COMPLAINT
Mining and Manufacturing Co.),        )
CHEMGUARD, INC., TYCO FIRE            )
PRODUCTS L.P., (successor in interest )
to The Ansul Co., UNITED STATES       )
DEPARTMENT OF THE AIR FORCE )
UNITED STATES AIR NATIONAL GUARD )
BUREAU, JOHN DOE DEFENDANTS 1-49 )
                                      )
Defendants.                           )




       PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 4(i) service of process has been

effectuated on defendants United States Department of the Air Force and the United States Air

National Guard via personal service to the United States Attorney’s Office, District of South

Carolina and via certified mail to the United States Air Force and to the Attorney General of the

United States. Proofs of service are attached as Exhibits A and B.
     2:18-cv-03435-RMG   Date Filed 06/26/19   Entry Number 66       Page 2 of 3




Dated: June 26, 2019
New York, New York


                                           /s/Michael A. London
                                           Michael A. London
                                           Douglas & London, P.C.
                                           59 Maiden Lane, 6th Fl.
                                           New York, New York 10038
                                           Telephone (212) 566-7500
                                           mlondon@douglasandlondon.com

                                           Attorney for City of Westfield




                                       2
     2:18-cv-03435-RMG          Date Filed 06/26/19      Entry Number 66         Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, I electronically filed the foregoing Notice Of Filing

Of Proof Of Service Of Summons And Amended Complaint with the Clerk of Court using the

CM/ECF system which will send notification of such filing to all registered users, including

defendants’ counsel.


                                                     /s/Michael A. London
                                                     Michael A. London
                                                     Douglas & London, P.C.
                                                     59 Maiden Lane, 6th Fl.
                                                     New York, New York 10038
                                                     Telephone (212) 566-7500
                                                     mlondon@douglasandlondon.com

                                                     Attorney for City of Westfield
